Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0001474
                                                       28-APR-2015
                                                       09:52 AM



                           SCWC-13-0001474

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          EDMUND M. ABORDO, Petitioner/Plaintiff-Appellant,

                                 vs.

DEPARTMENT OF PUBLIC SAFETY (DPS), SHARI KIMOTO, MAINLAND BRANCH
          ADMINISTRATOR, Respondent/Defendant-Appellee.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-13-0001474; CIVIL NO. 11-1-2228)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

            It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court

of Appeals at the time the application for writ of certiorari was

filed, see Hawai#i Revised Statutes § 602-59(a) (Supp. 2013); see

also Hawai#i Rules of Appellate Procedure (HRAP) Rule 36(b)(1)

(2012),

            IT IS HEREBY ORDERED that Petitioner/Plaintiff-

Appellant’s application for writ of certiorari, filed

April 24, 2015, is dismissed without prejudice to re-filing the

application pursuant to HRAP Rule 40.1(a) (2014)    (“The
application shall be filed within thirty days after the filing of

the intermediate court of appeals’ judgment on appeal or

dismissal order, unless the time for filing the application is

extended in accordance with this rule.”).

          DATED:    Honolulu, Hawai#i, April 28, 2015.

Edmund M. Abordo                  /s/ Mark E. Recktenwald
petitioner pro se
                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson




                                  2